United States Court of Appeals
                       For the First Circuit

No. 04-1831
    04-1861

               MARY CHRIS SHEPPARD; ROBERT SHEPPARD,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

  RIVER VALLEY FITNESS ONE, L.P. d/b/a RIVER VALLEY CLUB; RIVER
  VALLEY FITNESS ASSOCIATES, INC.; JOSEPH ASCH; ELIZABETH ASCH;
                    RIVER VALLEY CLUB GP LLC,

                            Defendants,

                       W. E. WHITTINGTON IV,

                     Appellant, Cross-appellee.


                               ERRATA


     The opinion of this court issued on October 21, 2005 is
amended as follows:

     On page 5, line 23, "affidavit from Sheppard backing up"
should read "affidavit from Aubin backing up"

     On page 13, line 16, "August 15, 2001" should be "August 15,
2000"

     On page 14, line 16, "August 15, 2001" should be "August 15,
2000"

     On page 24, line 11:   "April 12, 2004" should be "April 27,
2004"